Citation Nr: 9935420	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-03 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic neck disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic left arm disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision in August 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran had active service from 
October 1967 to June 1970 and from June 1973 to January 1975. 

The issues of entitlement to service connection for a 
prostate disorder and TDIU will be addressed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  In a December 1995 Board decision, the Board denied 
service connection for a chronic neck disorder and a chronic 
left arm disorder. 

2.  Evidence concerning the neck associated with the claims 
folder since the December 1995 Board decision, when 
considered alone or in conjunction with all of the evidence 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.

3.  Evidence concerning the left arm associated with the 
claims folder since the December 1995 Board decision, when 
considered alone or in conjunction with all of the evidence 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.



CONCLUSIONS OF LAW

1.  The December 1995 Board decision, denying entitlement to 
service connection for disabilities of the neck and left arm, 
is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 
20.1100 (1999).

2.  The veteran has not submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a chronic neck disorder, and the claim is not reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 20.1105, 3.156(a) 
(1999).

3.  The veteran has not submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a chronic left arm disorder, and the claim is not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 20.1105, 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a December 1995 Board decision, the Board denied 
entitlement to service connection for a chronic neck disorder 
and a chronic left arm disorder on the basis that the veteran 
had not submitted evidence of a nexus between the claimed 
disorders and his period of service.  At present, as the 
veteran has attempted to reopen his claims for service 
connection, his case is once again before the Board for 
appellate review.  However, because the December 1995 Board 
decision is final, the veteran's claims may only be reopened 
if new and material evidence is submitted.  See 38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. § 3.156(a). 

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

Consideration of whether new and material evidence has been 
submitted is required before the merits of a claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether a claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West 12 Vet. App. 203 (1999) 
(en banc), the United States Court of Appeals for Veterans 
Claims (the Court), citing Elkins v. West 12 Vet. App. 209 
(1999) (en banc), held that the two-step process set out in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled. 

In the instant case, since the December 1995 final 
adjudication, the additional evidence relating to the claim 
of service connection for a chronic neck disorder includes 
February 1993 notations from a Dr. Sand indicating the 
veteran was involved in a head on collision, and that 
emergency room (ER) physicians questioned whether he had an 
old injury to his C-spine.  Dr. Sand further reported that, 
upon reviewing the veteran's records, he could readily 
identify what the ER physicians were discussing, as he could 
see a questionable deformity at C5, which he believed was an 
old injury to the veteran's C-spine.  

The additional evidence also includes treatment records from 
PTH Yale Family Medical dated from February 1993 to November 
1994 which describe the treatment the veteran received for 
continuous neck and low back pain. The records include 
October 1994 notations showing he had decreased grip and 
strength, and reported being told he had spurring at C5-C6. 

Also, a May 1994 letter from Philip J. Baty, M.D., of 
Advantage Health, noted it was suspected that most of the 
veteran's back pain was related to some underlying 
degenerative joint disease. A June 1994 letter from Dr. Baty 
indicated that, because of his neck and back problems, the 
veteran's work tolerance was limited to three to four hours 
per day. 

A June 1994 radiology report from the Allen Park VA Medical 
Center (VAMC) noted that the veteran presented evidence of 
degenerative arthritis of the cervical spine with marked 
narrowing of the disc space between C5 and C6.  A May 1996 
tomography report from the Grand Rapids VAMC revealed that he 
had a possible small central herniation at C4-C5, and 
neuroforaminal narrowing on the right at C5-C6 due to 
uncinated spurring. An August 1997 radiology report from the 
Butterworth Hospital showed a small disc protrusion centrally 
into the right at the C4-C6 level with advanced neural 
foraminal stenosis on the left side at C5-C6 secondary to 
degenerative spurring probably from uncinate process.

Moreover, with respect to the claim of service connection for 
a chronic left arm disorder, the additional evidence 
submitted since the December 1995 Board decision included a 
May 1994 letter from Dr. Baty noting he was unable to 
convincingly determine if the veteran's left upper extremity 
weakness was related to a prior automobile accident. A 
subsequent letter from Dr. Baty dated in June 1994 indicated 
that the veteran was able to work a maximum of thee days per 
week with no lifting greater than 5-10 pounds, pushing, 
pulling, or repetitive bending or twisting.  

Finally, with respect to both the chronic neck and left arm 
disorders, the additional evidence includes copies of the 
veteran's service department medical records, February 1993 
notations from the Mercy Hospital, an October 1993 report 
from the Back to Work Center, and February 1994 notations 
from Dr. Sand/PTH Yale Family Medical.  The Board notes that 
these items of evidence were of record prior to the December 
1995 Board decision and thus do not constitute new evidence, 
as defined by 38 C.F.R. § 3.156(a).

After a review of the additional evidence submitted 
subsequent to the December 1995 Board decision, the Board 
finds that the veteran has not submitted new and material 
evidence which would allow a reopening of his claims.  While 
some items of additional evidence are "new" in that they 
were not of record in December 1995, none of the additional 
evidence is "material", because it is not probative as to 
the basis of the prior final disallowance of the claims.  
Essentially, what was missing at the time of the December 
1995 Board decision, and what continues to be missing, is 
competent medical evidence indicating that the veteran 
suffers from a chronic neck disorder and a chronic left arm 
disorder which are related or linked to his period of 
service.  Therefore, the Board finds that the additional 
evidence submitted, when considered alone or in conjunction 
with all of the evidence of record, is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claims. As the additional evidence 
submitted is not "new and material" as contemplated by law, 
it does not provide a basis to reopen the veteran's claims of 
service connection for a chronic neck disorder and a chronic 
left arm disorder.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


ORDER

New and material evidence not having been submitted to reopen 
claims of entitlement to service connection for a chronic 
neck disorder and a chronic left arm disorder, the appeal on 
those issues is denied.


REMAND

With respect to the issues of entitlement to service 
connection for a prostate disorder and entitlement to TDIU, 
the law is clear that the Board shall not entertain an 
application for review on appeal unless it conforms to the 
law.  See 38 U.S.C.A. § 7108 (West 1991).  Under applicable 
law and regulation, an appeal consists of a timely filed 
notice of disagreement (NOD) in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200 (1999).

A veteran's substantive appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans' Appeals) or other correspondence containing the 
necessary information.  Proper completion and filing of a 
substantive appeal are the last actions a veteran needs to 
take to perfect an appeal.  38 C.F.R. § 20.202 (1999).  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails a statement of 
the case (SOC) to the veteran or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever comes later.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302(b) (1999).

When a veteran files a timely NOD, but fails to timely file a 
substantive appeal, the appeal is untimely, and it is proper 
for the Board to dismiss the claim.  Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).  However, when the Board raises the 
issue of adequacy of the substantive appeal, the appellant 
and his/her representative should be given notice of the 
issue and a period of 60 days following the date on which 
such issue is mailed to present written argument or to 
request a hearing to present oral argument on the question.  
See 38 C.F.R. § 4.203 (1999).

In this case, with respect to the issue of service connection 
for a prostate disorder, in a March 1977 rating decision, the 
RO denied the veteran service connection for prostatitis.  
Subsequently, in November 1996, the veteran submitted a 
reopened claim; however, the claim was again denied by a 
February 1997 rating decision.  A timely NOD was received by 
the RO in July 1997, and in October 1997, the RO issued a SOC 
with an attached letter containing the relevant laws and 
regulations along with an explanation to the veteran as to 
his appellate rights and responsibilities with respect to 
that issue. The veteran did not file the required substantive 
appeal within 60 days from the date of the issuance of the 
SOC or within the remainder of the one-year period from the 
date of mailing of the notification of the appealed rating; 
no correspondence was received during that period of time 
from the veteran addressing the issue of service connection 
for a prostate disorder. Other than a July 1998 VA form 9 
(Appeal to Board of Veterans' Appeals), which was received 
more than eight months after the issuance of the SOC, there 
is no document of record, which reasonably could be construed 
as a timely substantive appeal regarding the claim of service 
connection for a prostate disorder.  Also, the veteran did 
not submit a written statement contending that good cause 
existed warranting an extension of the 60-day time period for 
filing a substantive appeal prior to the expiration of that 
time limit.  See 38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§ 20.303 (1999).

In addition, with respect to the claim of entitlement to 
TDIU, in a September 1994 rating decision, the RO denied 
entitlement to TDIU.  Subsequently, as found by the Board in 
its December 1995 decision, the veteran submitted a timely 
NOD in February 1995. In September 1996, the RO issued a SOC 
with an attached letter containing the relevant laws and 
regulations along with an explanation to the veteran as to 
his appellate rights and responsibilities with respect to the 
issue of entitlement to TDIU.  However, the veteran did not 
file the required substantive appeal within 60 days from the 
date of the issuance of the SOC or within the remainder of 
the one-year period from the date of mailing of the 
notification of the appealed rating; no correspondence was 
received during that period of time from the veteran 
addressing the service connection issues. Other than a 
January 1997 VA form 9 (Appeal to Board of Veterans' 
Appeals), which was received more than three months after the 
issuance of the SOC, there is no document of record which 
reasonably could be construed as a timely substantive appeal 
regarding the issue of entitlement to TDIU. The veteran did 
not submit a written statement contending that good cause 
existed warranting an extension of the 60-day time period for 
filing a substantive appeal prior to the expiration of that 
time limit.  See 38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§ 20.303 (1999).

The Board notes the record does not contain any indication 
that the veteran and his representative were given notice by 
the RO that there is an issue as to whether the July 1998 and 
January 1997 VA Forms 9 were timely and perfected appeals to 
the Board on the issues of entitlement to service connection 
for a prostate disorder and entitlement to TDIU. The record 
does not contain any indication that the veteran and his 
represent have been afforded an opportunity to present 
written argument or to request a hearing to present oral 
argument on those questions.  See 38 C.F.R. § 20.203 (1999). 

Under the circumstances, this case is REMANDED to the RO for 
the following:

The RO should adjudicate the issues of 
whether timely appeals were filed    from 
the denials of entitlement to service 
connection for a prostate disorder and 
entitlement to TDIU.  If the 
determination is adverse to the veteran, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case, including all applicable 
laws and regulations, 
The veteran and his representative should 
be clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete appeals from those 
determinations.  

The purpose of this REMAND is to afford the veteran due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  However, no action is required of the 
veteran unless he is further notified.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals






